Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–26 have been submitted for examination.  
Claims 1, 3–13, and 15–26 have been examined and rejected. 
Claims 2 and 14 are objected to.

Allowable Subject Matter
Claims 2 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3–13, and 15–26 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2018/0158102) in view of Murtha et al. (US 2003/0191836).
Regarding claims 1 and 13, Choi discloses:
A system for controlling a projector, 
comprising a projector (Choi, Fig. 5, Image projector 100) and a control device, (Choi, Fig. 5, Control device for projector advertising 700)
wherein the control device is electrically connected to the projector, (Choi, Fig. 5, communication port 110) controls the projector, (Choi, ¶ [0108], “the control device for projector advertising only 700 can be connected with the image projector through the image projector connect unit 795”) and is configured to: 
obtain a first trigger rule and a first to-be-executed action corresponding to the first trigger rule, (Choi, ¶ [0107], “a projector power control unit 770 for turning ON or OFF of the image projector; a scheduling unit 780 for storing the ON or OFF schedules of the image projector;”)
determine whether the first trigger rule is satisfied; and control the projector to execute the first to-be-executed action when the first trigger rule is determined as being satisfied. (Choi, ¶ [0113], “the projector power control unit 770 acts to control ON or OFF signal of the image projector and thus, may send an ON signal upon passer-by image captured, or may send an ON signal in accordance with the ON/OFF signal schedules.”)
Choi does not explicitly teach “wherein the first trigger rule and the first to-be-executed action respectively comprise at least one of a plurality of combinable elements; ”.
In a similar field of endeavor Murtha teaches:
wherein the first trigger rule and the first to-be-executed action respectively comprise at least one of a plurality of combinable elements; (Murtha, Fig. 22, generally, ¶¶[0101–2], “As described above, projector manager 32 may be configured to detect events that occur to projector devices 12, 16, and to alert a selected user or administrator via e-mail (or other suitable method) when an event occurs. FIG. 22 shows generally at 400 a flow diagram depicting the general steps involved in monitoring a selected projector device 12, 16 for an event. First, projector manager 32 detects the current state of the projector device at 402. Detecting the current state of the projector device is typically performed by querying the projector device for the current state of a selected projector function or feature. Examples of suitable functions or features to detect include, but are not limited to the remaining lamp life, whether power to the projector device is on or off, whether the projector device is connected or disconnected to the network, whether the cooling fan is clogged, and other similar features and/or functions. After detecting the current state of the projector device at 402, the current state returned by the projector device is compared to a preselected condition at 404 to see if the current state meets the preselected condition. The preselected condition may correspond to any suitable state or value for the selected feature or function. For example, where the current number of remaining lamp hours is detected at 402, the preselected condition may correspond to a threshold number of remaining hours. Likewise, where the operability of the cooling fan of a selected projector device is detected at 402, the preselected condition may correspond to a state in which the fan is not operating properly, or where the temperature of the projector device exceeds a threshold temperature.”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system for triggering actions as taught by Choi with the system for customizing triggers and actions as taught by Murtha, the motivation is “monitor over the network a status of a selected feature of a selected projector device, and to change the status of the selected feature when requested” as taught by Murtha (¶ [0006]).

Regarding claims 3 and 15, the combination of Choi and Murtha teaches:
The control system according to claim 13, wherein the first trigger rule comprises a first combinable element of the plurality of combinable elements, the first to-be-executed action comprises a second combinable element of the plurality of combinable elements, (Murtha, ¶ [0070], “selection of default shutdown schedule tab 134 on admin properties dialog box 130 brings a default shutdown schedule sub-dialog box 138 forward, as shown in FIG. 6. In the exemplary dialog box 138, default shutdown schedule sub-dialog box 138 allows a default shutdown time for all of the projector devices on system 30 to be set by the day of the week via selection of desired default shutdown days from day-of-the-week (or month, etc.) field 140, and selection of a desired shutdown time from time-selection pull-down menu 142. The auto shutdown feature to be enabled or disabled by selecting "enable" box 144.”) and the first combinable element is partially the same as the second combinable element. (Murtha, ¶ [0070], “The selected default shutdown schedule may be overridden by setting a default shutdown schedule for individual projector devices within projectors node 66, as described in more detail below.”)

Regarding claims 4 and 16, the combination of Choi and Murtha teaches:
The control system according to claim 13, wherein the plurality of combinable elements comprise a system configuration element of another projector, and when the first trigger rule comprises the system configuration element of the another projector, (Murtha, ¶ [0070], “selection of default shutdown schedule tab 134 on admin properties dialog box 130 brings a default shutdown schedule sub-dialog box 138 forward, as shown in FIG. 6. In the exemplary dialog box 138, default shutdown schedule sub-dialog box 138 allows a default shutdown time for all of the projector devices on system 30 to be set by the day of the week via selection of desired default shutdown days from day-of-the-week (or month, etc.) field 140, and selection of a desired shutdown time from time-selection pull-down menu 142. The auto shutdown feature to be enabled or disabled by selecting "enable" box 144.”) the control device is configured to: adjust a system configuration of the projector according to the system configuration element of the another projector. (Murtha, ¶ [0070], “The selected default shutdown schedule may be overridden by setting a default shutdown schedule for individual projector devices within projectors node 66, as described in more detail below.”)


Regarding claims 5 and 17, the combination of Choi and Murtha teaches:
The control system according to claim 13, wherein the control device is configured to: obtain a plurality of preset combinations of trigger rules and to-be-executed actions, wherein each preset combination comprises a preset trigger rule and a corresponding preset to-be- executed action, wherein each preset combination is jointly established by the projector and another projector; (Murtha, ¶ [0070], “selection of default shutdown schedule tab 134 on admin properties dialog box 130 brings a default shutdown schedule sub-dialog box 138 forward, as shown in FIG. 6. In the exemplary dialog box 138, default shutdown schedule sub-dialog box 138 allows a default shutdown time for all of the projector devices on system 30 to be set by the day of the week via selection of desired default shutdown days from day-of-the-week (or month, etc.) field 140, and selection of a desired shutdown time from time-selection pull-down menu 142. The auto shutdown feature to be enabled or disabled by selecting "enable" box 144.”) display the plurality of preset combinations with an operation interface; select one of the plurality of preset combinations; and set the first trigger rule and the first to-be-executed action corresponding to the first trigger rule according to the one of the plurality of preset combinations. (Murtha, ¶ [0070], “The selected default shutdown schedule may be overridden by setting a default shutdown schedule for individual projector devices within projectors node 66, as described in more detail below.”)

Regarding claims 6 and 18, the combination of Choi and Murtha teaches:
The control system according to claim 13, wherein the control device is configured to: 
obtain a field type of a field in which the projector is located; (Murtha, ¶ [0078], “"Add a projector" dialog box 180 may include an IP address field 182 where a user or administrator with the correct privilege level may enter the network address of the new projector device (or network adapter), a projector model field 184 where the user or administrator may enter the model of the projector device, and a projector location field 186 where the user or administrator may enter the geographical location of the projector device.”)
obtain a plurality of preset combinations of trigger rules and to-be-executed actions based on the field type, wherein each preset combination comprises a preset trigger rule and a corresponding preset to-be-executed action, and (Murtha, ¶ [0060], “Selection of event definitions sub-node 90 may result in the display in right side window 54 of the types of event notifications supported by projector manager 32 and the email address to be contacted for an occurrence of each event. Examples of some events that may be supported include, but are not limited to, bulb life threshold, projector device theft (triggered when projector manager 32 is no longer able to communicate with a selected projector device), high temperature, clogged fan, and the receipt of a diagnostic code indicating an internal error condition from a projector device.”)
each preset combination is jointly established by the projector and another projector, wherein the projector and the another projector are located in a same field or similar fields; (Murtha, ¶ [0034], “Server computing device 20 may be configured to allow the monitoring and/or change of the status of any suitable projector device feature or function over network 14.”) display the plurality of preset combinations with an operation interface; select one of the plurality of preset combinations; and set the first trigger rule and the first to-be-executed action corresponding to the first trigger rule according to the one of the plurality of preset combinations. (Murtha, ¶ [0034], “Examples of features that may be both monitored and changed over network 14 include, but are not limited to, the status of a power switch (on/off), current image source, whether the projector device is configured for ceiling- or table-mounting, and whether the projector device is configured to be in rear projection mode. Examples of features that may be monitored, but not necessarily changed, over network 14 include, but are not limited to, remaining lamp hours, status of the projector device cooling fan (operational/not operational), projector device temperature (below threshold/above threshold), projector device model name, projector device firmware revision number, and projector device serial number.”)

Regarding claims 7 and 19, the combination of Choi and Murtha teaches:
The control system according to claim 13, wherein the plurality of combinable elements comprise at least one of a plurality of logical elements, a plurality of projector element elements, a plurality of projector setting elements, a plurality of projector operation elements, and a plurality of time elements. (Murtha, ¶ [0034], “Examples of features that may be both monitored and changed over network 14 include, but are not limited to, the status of a power switch (on/off), current image source, whether the projector device is configured for ceiling- or table-mounting, and whether the projector device is configured to be in rear projection mode. Examples of features that may be monitored, but not necessarily changed, over network 14 include, but are not limited to, remaining lamp hours, status of the projector device cooling fan (operational/not operational), projector device temperature (below threshold/above threshold), projector device model name, projector device firmware revision number, and projector device serial number.”)

Regarding claims 8 and 20, the combination of Choi and Murtha teaches:
The control system according to claim 19, wherein the plurality of logical elements comprise at least one of being greater than, being less than, being equal to, logical AND, logical OR, and a variation. (Murtha, ¶ [0034], “Examples of features that may be both monitored and changed over network 14 include, but are not limited to, the status of a power switch (on/off), current image source, whether the projector device is configured for ceiling- or table-mounting, and whether the projector device is configured to be in rear projection mode. Examples of features that may be monitored, but not necessarily changed, over network 14 include, but are not limited to, remaining lamp hours, status of the projector device cooling fan (operational/not operational), projector device temperature (below threshold/above threshold), projector device model name, projector device firmware revision number, and projector device serial number.”)

Regarding claims 9 and 21, the combination of Choi and Murtha teaches:
The control system according to claim 19, wherein the plurality of projector element elements comprise sensor elements and control elements, wherein the sensor elements comprise elements respectively corresponding to a gravity sensor, a temperature sensor, and a light sensor, and the control elements comprise elements respectively corresponding to a projection lens, an imaging lens, and a fan. (Murtha, ¶ [0034], “Examples of features that may be both monitored and changed over network 14 include, but are not limited to, the status of a power switch (on/off), current image source, whether the projector device is configured for ceiling- or table-mounting, and whether the projector device is configured to be in rear projection mode. Examples of features that may be monitored, but not necessarily changed, over network 14 include, but are not limited to, remaining lamp hours, status of the projector device cooling fan (operational/not operational), projector device temperature (below threshold/above threshold), projector device model name, projector device firmware revision number, and projector device serial number.”)

Regarding claims 10 and 22, the combination of Choi and Murtha teaches:
The control system according to claim 19, wherein the plurality of projector setting elements comprise display elements and the display elements comprise elements respectively corresponding to a brightness setting, a keystone correction, a colour setting, a signal source selection, a resolution setting, and a contrast setting. (Murtha, ¶ [0082], “FIG. 13 shows generally at 200 an example of a projector information and properties dialog box that displays various status information regarding a particular projector device, and also allows a user or administrator to change selected projector device settings. Projector information and properties dialog box 200 includes a last reported status sub-dialog box 202 that sets forth the status of thc selected projector device the last time the selected device was polled by projector manager 32. Last-reported status sub-dialog box 202 may include any suitable information about the selected projector device. In the depicted embodiment, last-reported status sub-dialog box 202 includes a user-changeable settings field 204 that sets forth the current image source for the selected projector device, the image orientation, and the power status. These settings may be changed by entering the desired setting in sub-dialog box 202 and then selecting either the "OK" tab 206 (which closes the dialog box) or the "Apply" tab 208 (which leaves the dialog box open). Selection of either of these tabs may be configured to cause projector manager controller 34 to send a message to projector manager 32, directing the projector manager to send a message to the selected projector device to implement the desired status changes. Selection of "Cancel" tab 209 closes the dialog box without sending a message to projector manager 32.”)

Regarding claims 11 and 23, the combination of Choi and Murtha teaches:
The control system according to claim 19, wherein the plurality of projector operation elements comprise network elements and the network elements comprise elements respectively corresponding to the following: sending an email, turning on, turning off, capturing a projection picture, autofocusing, and adjusting a system configuration of the projector according to a system configuration of another projector. (Murtha, ¶ [0073], “When events node 64 (FIG. 3), or any of events sub-nodes 90-94 is selected, operation of action control 110 may be configured to allow actions related to the definition of events and sending of events notices to be performed. For example, when a particular event type under events definition sub-node 90 is selected, operation of action control 110 may be configured to open a dialog box that allows the configuration of e-mail notification for the selected event to be configured. An example of an event configuration dialog box is shown generally at 160 in FIG. 8. Event configuration dialog box 160 may include an "event type" field 162 that defines the event controlled by dialog box 160. Typically, there is an event type dialog box for each event supported by projector manager 32. In the depicted embodiment, event type field 162 indicates that the event type controlled by event configuration dialog box 160 is a "low lamp life event" that indicates when a preselected remaining (or expired) lamp life threshold has passed. Event configuration dialog box 160 also may include a notification field 164 that allows selection of a user to whom notification of the low lamp life event is to be sent. Notification field 164 may also be configured to allow the e-mail notification feature to be enabled or disabled by the selection of an enablement box 166.”)

Regarding claims 12 and 24, the combination of Choi and Murtha teaches:
The control system according to claim 13, wherein the plurality of combinable elements comprise an identification element and a system configuration element of another projector. (Murtha, ¶¶ [0077–8], “When projectors node 66 (FIG. 3), or any of projectors sub-nodes 96-99 is selected, operation of action control 110 may be configured to allow actions related to projector device setup and control to be performed. For example, when projector models node 96 is selected, operation of action control 110 may be configured to allow information related to new projector device models to be imported into projector manager 32, thus permitting compatibility with new projector device models as they arrive. Information regarding the properties and capabilities of a selected projector device model (for example, whether a projector device model can store and/or report a serial number, asset number, bulb life, hardware version, overheating, filter change notify, diagnostic codes, disconnect, theft detection, parameter lockout capabilities/settings, ceiling mount capabilities/settings, rear projection capabilities/settings, etc.) may also be accessed from projector models sub-node 96. This information may be displayed in any suitable format, for example, by a model information dialog box such as that shown generally at 176 in FIG. 10. Model information dialog box 176 may include a general field 178 giving such information as the model name and rated lamp life, and may also include a capabilities field 179 listing the capabilities of the selected projector device. Selection of projectors installations sub-node 98 (FIG. 3), combined with operation of action control 110, may be configured to allow new projector devices to be added to database 40 in projector manager 32. New projector devices may be added to database 40 in any suitable manner. One example is shown generally at 180 in FIG. 11 as an "add a projector" dialog box. "Add a projector" dialog box 180 may include an IP address field 182 where a user or administrator with the correct privilege level may enter the network address of the new projector device (or network adapter), a projector model field 184 where the user or administrator may enter the model of the projector device, and a projector location field 186 where the user or administrator may enter the geographical location of the projector device. Any other suitable information in addition to the IP address, projector device model, and projector device location may be entered while adding a new projector device. In the embodiment depicted in FIG. 11, "add a projector" dialog box includes a "next" button 188 that allows a user to open a second dialog box (not shown) to enter information related to a new projector device installation. Examples of further information related to a new projector device installation that may be entered in a second dialog box (not shown) include, but are not limited to, information related to a default shutdown schedule for the new projector device. This information may be entered into a second dialog box (not shown) that is similar to that shown in FIG. 6 for the overall system default shutdown schedule, and may be configured to permit the selected projector device to override the overall system default shutdown schedule.”)

Regarding claim 25, the combination of Choi and Murtha teaches:
The control system according to claim 13, wherein the control device is built into the projector. (Choi, Fig. 5 shows 100 and 700 as separate devices, however, it would have been obvious to incorporate the control module into the projector device or vice versa because making separate pieces integral is an accepted “obvious engineering choice”. MPEP § 2144.04 (V)(B).)

Regarding claim 26, the combination of Choi and Murtha teaches:
The control system according to claim 13, wherein the control device is externally connected to the projector. (Choi, Fig. 5 shows 100 and 700 as separate devices, ¶ [0108], “the control device for projector advertising only 700 can be connected with the image projector through the image projector connect unit 795.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426